DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4, 6-12, 14-20 pending.
	Claims 5, 13 newly cancelled.
	Claims 1, 3, 9, 11, 14-16, 18-19 newly amended.

Response to Arguments
	Applicant’s arguments filed 08/19/2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 9, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control and processing unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) being anticipated by Crouch et al (US 20190383926 A1; hereinafter “Crouch”).
Regarding claim 1,
Crouch teaches:
A method for detection and synthetic aperture (SA) imaging of a target present in a scene, the method comprising: 
Performing a target detection phase, the target detection phase comprising: (Fig. 3D, 4 – elements 403, 405)
illuminating the scene along a search direction (Fig. 4, element 403 – “perform coarse resolution imaging scan;” [0008]) with a lidar search signal transmitted from a platform in relative movement with respect to the scene along a travel path to search for the target in the scene, ([0038] – “a moving laser range detection system is used;” [0045] – “translated position of a moving LIDAR system”) the lidar search signal having an angular field of illumination; ([0008] – “operating the scanning laser ranging system… between a first dimension coarse start angle and a first dimension coarse stop angle and… between a coarse second dimension start angle and a coarse second dimension stop angle”)
receiving, on the platform, a search return signal produced by reflection of the lidar search signal from the target (Fig. 1A; [0040-42] – “return signal 136a… returned signal 136b) to detect the presence of the target in the scene; and (Fig. 3; [0062-63] – “acquire general 3D characteristics of scene… the result of this coarse scan is a coarse three dimensional (3D) point cloud, each point in the cloud indicating a location in 3D coordinates of an illuminated spot on a laser backscattering surface ”)
estimating, from the search return signal, a range ([0008] – “obtain a coarse plurality of range measurements”) and an angular location of the target; and ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”)
performing, following the target detection phase, an SA imaging phase, the SA imaging phase comprising: (Figs. 3E, 4 – elements 411, 421 – “execute each adaptive scan”)
generating an SA transmission signal ([0069] – “RF waveform generator 215a”) and a local oscillator (LO) signal with a time delay therebetween, the time delay being based on the estimated range of the target; ([0065-69] – “a delay time for the local oscillator, Δt.sub.LOn, is determined for each range gate sampling trajectory for range gate n using a range gate range, RGRn, of the nth range gate, RGn, e.g., RGRn equals or is a function of Rnear.sub.n or of a characteristic range ”)
illuminating the scene along an imaging direction with the SA transmission signal transmitted from the platform, ([0054-59] – “each range gate area is scanned separately”; [0069] – “In step 421, commands for the scanning optics based on each adaptive scan pattern corresponding to each range gate is forwarded to the ranging system, or the scanning optics within the system, to operate the scanning laser ranging system to obtain range measurements along the adaptive scan trajectory at the adaptive horizontal angular resolution and at the adaptive vertical angular resolution.”) the imaging direction being based on the estimated angular location of the target, (Fig. 3E; Fig. 14; [0054-59] – “Each portion of the angular space, made up of all the angular coordinates ( a ,E) in the range gate set, can then be associated with one of the range gates. The area associated with each range gate is called a range gate area” [0098] – “coarse input range gated point cloud, represented in spherical coordinates, e.g., in data structure 1100, is used to compute the upper and lower bound in the vertical angular coordinate for each defined horizontal angular coordinate bin”) the SA transmission signal having an angular field of illumination that is narrower than the angular field of illumination of the lidar search signal; ([0054-59] – “each range gate area is scanned separately… area 356f is assigned to RG6 that includes the domed structure 332”; field of illumination of, e.g., range gate area 356f is narrower than field of illumination of coarse scan (compare Figs. 3D, 3E). Further, [0054] – “Ranges in area 320 are excluded. The remaining ranges are divided into multiple range intervals, called range gates”)
receiving, on the platform, an SA return signal produced by reflection of the SA transmission signal from the target; (Fig. 4 – element 421; Fig. 1A; [0040-42] – “return signal 136a… returned signal 136b)
mixing the SA return signal with the LO signal to generate SA signal data; and (Fig. 2A, 2B; [0046] – “the reference signal 207b is optically mixed with the return signal 291 at one or more optical mixers 232;” [0049] – “reference/local oscillator (LO) path beam 287a… delay reference signal 287b is then mixed with the return signals 291”)
generating an SA image of the target from the SA signal data. ([0070] – “presenting on a display device an image that indicates the 3D data product”)

Regarding claim 7, 
Crouch teaches the invention as claimed and discussed above.
Crouch further teaches:
The method of claim 1, wherein the lidar search signal, the SA transmission signal, and the LO signal are generated using a same light source. (Figs. 2A/B – laser source 212; [0046] – high resolution LIDAR system… laser source 212)

Regarding claim 9,
	Crouch teaches:
A system for detection and synthetic aperture (SA) imaging of a target present in a scene from a platform in relative movement with respect to the scene along a travel path, the system comprising: 
a light source assembly (Figs. 2A/B – laser source 212; [0046] – high resolution LIDAR system… laser source 212) for mounting on the platform ([0038] – “a moving laser range detection system is used;” [0045] – “translated position of a moving LIDAR system”) and configured to generate a lidar search signal, an SA transmission signal, and a local oscillator (LO) signal; (Figs. 2A/B – laser source 212; [0046] – high resolution LIDAR system… laser source 212)
a transmitter-receiver (Fig. 1A; [0040-42] – “transmitted signal 205… return signal 136a… returned signal 136b) assembly for mounting on the platform and configured to:
in a target detection phase, illuminate the scene with the lidar search signal ([0038] – “a moving laser range detection system is used;” [0045] – “translated position of a moving LIDAR system”) along a search direction (Fig. 4, element 403 – “perform coarse resolution imaging scan;” [0008]) and with an angular field of illumination to search for the target in the scene, ([0008] – “operating the scanning laser ranging system… between a first dimension coarse start angle and a first dimension coarse stop angle and… between a coarse second dimension start angle and a coarse second dimension stop angle”) and receive a search return signal (Fig. 1A; [0040-42] – “return signal 136a… returned signal 136b) produced by reflection of the lidar search signal from a target to detect the presence of the target in the scene; ([0062-63] – “acquire general 3D characteristics of scene… the result of this coarse scan is a coarse three dimensional (3D) point cloud, each point in the cloud indicating a location in 3D coordinates of an illuminated spot on a laser backscattering surface ”) and
in an SA imaging phase following the target detection phase, (Figs. 3E, 4 – elements 411, 421 – “execute each adaptive scan”) illuminate the scene with the SA transmission signal with an angular field of illumination ([0054-59] – “each range gate area is scanned separately”; [0069] – “In step 421, commands for the scanning optics based on each adaptive scan pattern corresponding to each range gate is forwarded to the ranging system, or the scanning optics within the system, to operate the scanning laser ranging system to obtain range measurements along the adaptive scan trajectory at the adaptive horizontal angular resolution and at the adaptive vertical angular resolution.”) narrower than the angular field of illumination of the lidar search signal, ([0054-59] – “each range gate area is scanned separately… area 356f is assigned to RG6 that includes the domed structure 332”; field of illumination of, e.g., range gate area 356f is narrower than field of illumination of coarse scan (compare Figs. 3D, 3E). Further, [0054] – “Ranges in area 320 are excluded. The remaining ranges are divided into multiple range intervals, called range gates”) and receive an SA return signal produced by reflection of the SA transmission signal from the target; (Fig. 4 – element 421; Fig. 1A; [0040-42] – “return signal 136a… returned signal 136b)
a detector assembly (Figs 2A/B – detector array 230) for mounting on the platform and configured to detect, in the target detection phase, the search return signal ([0062-63] – “acquire general 3D characteristics of scene… the result of this coarse scan is a coarse three dimensional (3D) point cloud, each point in the cloud indicating a location in 3D coordinates of an illuminated spot on a laser backscattering surface ”) and detect, in the SA imaging phase the SA return signal by mixing the SA return signal with the LO signal (Fig. 2A, 2B; [0046] – “the reference signal 207b is optically mixed with the return signal 291 at one or more optical mixers 232;” [0049] – “reference/local oscillator (LO) path beam 287a… delay reference signal 287b is then mixed with the return signals 291”) to generate SA signal data; ([0046] – “target scatter a respective returned light 291 signal back to the detector array 230 for each scanned beam resulting in a point cloud based on the multiple ranges of the respective multiple portions of the target illuminated by multiple beams and multiple returns”) and 
a control and processing unit operatively coupled to the light source assembly, the transmitter- receiver assembly, and the detector assembly, the control and processing unit being configured to: (Figs 2A/B – processing system 250)
in the target detection phase, estimate, from the search return signal, a range ([0008] – “obtain a coarse plurality of range measurements”) and an angular location of the target; ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”) and
in the SA imaging phase: 
control the light source assembly to generate the SA transmission signal and the LO signal with a time delay therebetween, the time delay being based on the estimated range of the target; ([0065-69] – “a delay time for the local oscillator, Δt.sub.LOn, is determined for each range gate sampling trajectory for range gate n using a range gate range, RGRn, of the nth range gate, RGn, e.g., RGRn equals or is a function of Rnear.sub.n or of a characteristic range ”)
control the transmitter-receiver assembly to illuminate the scene with the SA transmission signal along an imaging direction, ([0054-59] – “each range gate area is scanned separately”; [0069] – “In step 421, commands for the scanning optics based on each adaptive scan pattern corresponding to each range gate is forwarded to the ranging system, or the scanning optics within the system, to operate the scanning laser ranging system to obtain range measurements along the adaptive scan trajectory at the adaptive horizontal angular resolution and at the adaptive vertical angular resolution.”) the imaging direction being based on the estimated angular location of the target; (Fig. 3E; Fig. 14; [0054-59] – “Each portion of the angular space, made up of all the angular coordinates ( a ,E) in the range gate set, can then be associated with one of the range gates. The area associated with each range gate is called a range gate area” [0098] – “coarse input range gated point cloud, represented in spherical coordinates, e.g., in data structure 1100, is used to compute the upper and lower bound in the vertical angular coordinate for each defined horizontal angular coordinate bin”)
receive the SA signal data from the detector assembly; (Fig. 4 – element 421; Figs. 2A/B - detector array 230, acquisition system 240 and processing system 250) and 
generate an SA image of the target from the SA signal data. ([0070] – “presenting on a display device an image that indicates the 3D data product”)
	
Regarding claim 18,
	Crouch teaches:
A non-transitory computer readable storage medium having stored thereon computer executable instructions for use with a system for detection and synthetic aperture (SA) imaging of a target present in a scene, the system being mounted on a platform in relative movement with respect to the scene and comprising a light source assembly, a transmitter-receiver assembly, and a detector assembly, wherein the computer executable instructions, when executed by a processor, cause the processor to: ([0036] – A method and apparatus and system and computer-readable medium are described for adaptive scanning with laser range detection systems)
Perform a target detection phase, the target detection phase comprising steps of: (Fig. 3D, 4 – elements 403, 405)
controlling the light source assembly to generate a lidar search signal; ([0046] – “FIG. 2A and FIG. 2B are block diagrams that illustrate example components of a high resolution LIDAR system,”)
controlling the transmitter receiver-assembly to illuminate the scene with the lidar search signal along a search direction (Fig. 4, element 403 – “perform coarse resolution imaging scan;” [0008]) and with an angular field of illumination ([0008] – “operating the scanning laser ranging system… between a first dimension coarse start angle and a first dimension coarse stop angle and… between a coarse second dimension start angle and a coarse second dimension stop angle”) to produce a search return signal (Fig. 1A; [0040-42] – “return signal 136a… returned signal 136b) by reflection of the lidar search signal from a target present in the scene; (Fig. 3; [0062-63] – “acquire general 3D characteristics of scene… the result of this coarse scan is a coarse three dimensional (3D) point cloud, each point in the cloud indicating a location in 3D coordinates of an illuminated spot on a laser backscattering surface ”)and 
estimating, from the search return signal, a range ([0008] – “obtain a coarse plurality of range measurements”) and an angular location of the target; ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”) and
Perform, following the target detection phase, an SA imaging phase, the SA imaging phase comprising steps of: (Figs. 3E, 4 – elements 411, 421 – “execute each adaptive scan”)
controlling the light source assembly to generate an SA transmission signal ([0069] – “RF waveform generator 215a”) and a local oscillator (LO) signal with a time delay therebetween, the time delay being based on the estimated range of the target; ([0065-69] – “a delay time for the local oscillator, Δt.sub.LOn, is determined for each range gate sampling trajectory for range gate n using a range gate range, RGRn, of the nth range gate, RGn, e.g., RGRn equals or is a function of Rnear.sub.n or of a characteristic range ”)
controlling the transmitter-receiver assembly to illuminate the scene with the SA transmission signal along an imaging direction ([0054-59] – “each range gate area is scanned separately”; [0069] – “In step 421, commands for the scanning optics based on each adaptive scan pattern corresponding to each range gate is forwarded to the ranging system, or the scanning optics within the system, to operate the scanning laser ranging system to obtain range measurements along the adaptive scan trajectory at the adaptive horizontal angular resolution and at the adaptive vertical angular resolution.”)  and with an angular field of illumination narrower than the angular field of illumination of the lidar search signal to produce an SA return signal by reflection of the SA transmission signal from the target, ([0054-59] – “each range gate area is scanned separately… area 356f is assigned to RG6 that includes the domed structure 332”; field of illumination of, e.g., range gate area 356f is narrower than field of illumination of coarse scan (compare Figs. 3D, 3E). Further, [0054] – “Ranges in area 320 are excluded. The remaining ranges are divided into multiple range intervals, called range gates”) the imaging direction being based on the estimated angular location of the target; (Fig. 3E; Fig. 14; [0054-59] – “Each portion of the angular space, made up of all the angular coordinates ( a ,E) in the range gate set, can then be associated with one of the range gates. The area associated with each range gate is called a range gate area” [0098] – “coarse input range gated point cloud, represented in spherical coordinates, e.g., in data structure 1100, is used to compute the upper and lower bound in the vertical angular coordinate for each defined horizontal angular coordinate bin”)
receiving SA signal data from the detector assembly resulting from a mixing of the SA return signal received by the transmitter-receiver assembly with the LO signal; (Fig. 2A, 2B; [0046] – “the reference signal 207b is optically mixed with the return signal 291 at one or more optical mixers 232;” [0049] – “reference/local oscillator (LO) path beam 287a… delay reference signal 287b is then mixed with the return signals 291”)and 
generating an SA image of the target from the SA signal data. ([0070] – “presenting on a display device an image that indicates the 3D data product”)

Regarding claim 20,
Crouch teaches the invention as claimed and discussed above. 
Crouch further teaches:
A computer device for use with or in a system for detection and synthetic aperture (SA) imaging of a target, the computer device comprising: 
a processor; and (claim 9 – processors)
the non-transitory computer readable storage medium of claim 18, the non-transitory computer readable storage medium being operatively coupled to the processor. (claim 9; [0111] – computer-readable medium is used herein to refer to any medium that participates in providing information to processor 802)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 10, 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Crouch.

Regarding claim 2,
	Crouch teaches the invention as claimed and discussed above.
	Crouch further teaches:
The method of claim 1, wherein estimating the angular location of the target comprises estimating the angular location of the target ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”) (lined through limitation corresponds to element not taught by reference) 

Teaching in the prior art would have led one of ordinary skill to modify Crouch’s known method to express angular location of the target with respect to a direction substantially parallel to the travel path.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Crouch teaches a base technique of using “a moving laser range detection system” at para. 38 and expressing target coordinates in “Cartesian coordinates, such as x horizontal (e.g., distance north from some reference point, e.g., the location of the ranging system), y horizontal (e.g., distance east from the reference point), and z (e.g., altitude above the horizontal plane)” at para. 62. As Crouch teaches using the laser range detection system as a reference point, it would be obvious to one of ordinary skill in the art to choose the direction of travel of the system as an axis. Crouch’s teaching “translated position of a moving LIDAR system” at para. 45, would additionally motivate one of ordinary skill in the art to choose to express target location with respect to a direction substantially parallel to the travel path for ease of calculations; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6, 
Crouch teaches the invention as claimed and discussed above.
Crouch further teaches:
The method of claim 1, comprising generating the SA transmission signal and the LO signal as chirped laser pulses ([0007] – “scanning laser”; [0039] – “optical chirp measurement… pulse duration”)  (lined through limitation corresponds to element not taught by reference) 

	A modification of Crouch to use a center frequency in a range from 30-300 terahertz would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose a center frequency for the optical chirps; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case a center frequency within the optical frequency range 300GHz – 3000THz ; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
	Crouch teaches the invention as claimed and discussed above.
	Crouch further teaches:
The system of claim 9, wherein the control and processing unit is configured to estimate the angular location of the target ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”) 

Teaching in the prior art would have led one of ordinary skill to modify Crouch’s known method to express angular location of the target with respect to a direction substantially parallel to the travel path.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Crouch teaches a base technique of using “a moving laser range detection system” at para. 38 and expressing target coordinates in “Cartesian coordinates, such as x horizontal (e.g., distance north from some reference point, e.g., the location of the ranging system), y horizontal (e.g., distance east from the reference point), and z (e.g., altitude above the horizontal plane)” at para. 62. As Crouch teaches using the laser range detection system as a reference point, it would be obvious to one of ordinary skill in the art to choose the direction of travel of the system as an axis. Crouch’s teaching “translated position of a moving LIDAR system” at para. 45, would additionally motivate one of ordinary skill in the art to choose to express target location with respect to a direction substantially parallel to the travel path for ease of calculations; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 12,
Crouch teaches the invention as claimed and discussed above.
	Crouch further teaches:
The system of claim 9, wherein the control and processing unit is configured to refine the estimated angular location of the target ([0070] – “In step 431, the resultant set of point cloud points acquired via sequential adaptive scans for all of the range gate areas in angle space are assembled to constitute the final 3D data product”) (lined through limitation corresponds to element not taught by reference)

Teaching in the prior art would have led one of ordinary skill to modify Crouch’s known method to express angular location of the target with respect to a direction substantially perpendicular to the travel path.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Crouch teaches a base technique of using “a moving laser range detection system” at para. 38 and expressing target coordinates in “Cartesian coordinates, such as x horizontal (e.g., distance north from some reference point, e.g., the location of the ranging system), y horizontal (e.g., distance east from the reference point), and z (e.g., altitude above the horizontal plane)” at para. 62. As Crouch teaches using the laser range detection system as a reference point, it would be obvious to one of ordinary skill in the art to choose the direction of travel of the system as an axis. When coordinates are expressed in Cartesian coordinates and the direction of travel of the system is chosen as an axis, a perpendicular direction to the direction of travel must also be an axis. Crouch’s teaching “translated position of a moving LIDAR system” at para. 45, would additionally motivate one of ordinary skill in the art to choose to express target location with respect to a direction substantially parallel to the travel path for ease of calculations; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
Crouch teaches the invention as claimed and discussed above.
Crouch further teaches:
The system of claim 9, wherein the light source assembly comprises at least one laser source (Figs. 2A/B – laser source 212; [0046] – high resolution LIDAR system… laser source 212) configured to generate the SA transmission signal and the LO signal as chirped laser pulses ([0007] – “scanning laser”; [0039] – “optical chirp measurement… pulse duration”)  (lined through limitation corresponds to element not taught by reference) 

A modification of Crouch to use a center frequency in a range from 30-300 terahertz would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose a center frequency for the optical chirps; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case a center frequency within the optical frequency range 300GHz – 3000THz ; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claims 3, 4, 11, 19 rejected under 35 U.S.C. 103 as being unpatentable over Crouch as applied to claim 1, 9, or 18 above and in view of Brown (US 2016/0131753 Al).


Regarding claim 3, 
Crouch teaches the invention as claimed and discussed above.

	Crouch further teaches:
The method of claim 1, wherein the target detection phase further comprises steps of:
scanning the lidar search signal over a plurality of additional search directions oriented with respect to the search direction, ([0008] – “operating the scanning laser ranging system… between a first dimension coarse start angle and a first dimension coarse stop angle and… between a coarse second dimension start angle and a coarse second dimension stop angle”; Search direction corresponds to one direction (i.e. direction of beam at one point in time) within the coarse start and stop angles. Plurality of additional search directions correspond to other directions within the coarse start and stop angles) (lined through limitations correspond to elements not taught by reference)
receiving a corresponding plurality of additional search return signals produced by reflection of the lidar search signal from the target; and (Fig. 1A; [0040-42] – “return signal 136a… returned signal 136b)  
 estimating, from the plurality of additional search return signals, the estimated angular location of the target; and ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”)
adjusting the imaging direction of the SA transmission signal ([0069] – “In step 421, commands for the scanning optics based on each adaptive scan pattern corresponding to each range gate is forwarded to the ranging system, or the scanning optics within the system, to operate the scanning laser ranging system to obtain range measurements along the adaptive scan trajectory at the adaptive horizontal angular resolution and at the adaptive vertical angular resolution.”)  based on the (Fig. 3E; Fig. 14; [0064] – “an adaptive scan trajectory is determined for improved scene sampling…;“ [0098] – “coarse input range gated point cloud, represented in spherical coordinates, e.g., in data structure 1100, is used to compute the upper and lower bound in the vertical angular coordinate for each defined horizontal angular coordinate bin”)

Brown teaches:
The method of claim 1, wherein the target detection phase further comprises steps of: (Fig. 4)
scanning the lidar search signal over a plurality of additional search directions oriented with respect to the search direction, ([0083] – “Block 408 includes the vehicle transmitting a second electromagnetic radiation signal… via one or more antennas”; [0085] – “angle may be decided based on the target range determined at block 408”) wherein, at the estimated range of the target, ([0080] – “Block 406 includes determining a target range…  target range may take the form of either one of or a combination of a maximum distance, a minimum distance, a range (between a maximum distance and a minimum distance), and an angle.”) an angular field of illumination of the lidar search signal associated with each additional search direction overlaps at least partly with the angular field of illumination of the lidar search signal associated with the search direction; ([0091] – “Block 412 includes processing the second reflected electromagnetic radiation signal to only have components in associated with the target range.”)
receiving a corresponding plurality of additional search return signals produced by reflection of the lidar search signal from the target; and ([0090] – “Block 410 includes the vehicle receiving a second reflected electromagnetic radiation signal”)
refining, from the plurality of additional search return signals, the estimated angular location of the target; and ([0091] – “Block 412 includes processing the second reflected electromagnetic radiation signal to only have components in associated with the target range”; [0097] – “Block 414 includes determining at least one parameter of a target object”; [claim 1] – “determining at least one parameter of a target object based on the processed signal, wherein the at least one parameter comprises at least one of a distance and an angle to the target object”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Brown’s known technique to Crouch’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Crouch teaches a base method of a coarse resolution scan and coarse estimation of target location in order to conduct adaptive scans; (2) Brown teaches a technique of conducting a first stage of transmission / reflection and processing and a second stage of transmission / reflection and processing in order to determine target location; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Crouch para. 46, Brown para. 86) and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	
Regarding claim 4,
Crouch in view of Brown teaches the invention as claimed and discussed above.
	Crouch further teaches:
The method of claim 3, wherein refining the estimated angular location of the target comprises refining the estimated angular location of the target ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”) (lined through limitation corresponds to element not taught by reference) 

Teaching in the prior art would have led one of ordinary skill to modify Crouch in view of Brown’s known method to express angular location of the target with respect to a direction substantially perpendicular to the travel path.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Crouch teaches a base technique of using “a moving laser range detection system” at para. 38 and expressing target coordinates in “Cartesian coordinates, such as x horizontal (e.g., distance north from some reference point, e.g., the location of the ranging system), y horizontal (e.g., distance east from the reference point), and z (e.g., altitude above the horizontal plane)” at para. 62. As Crouch teaches using the laser range detection system as a reference point, it would be obvious to one of ordinary skill in the art to choose the direction of travel of the system as an axis. When coordinates are expressed in Cartesian coordinates and the direction of travel of the system is chosen as an axis, a perpendicular direction to the direction of travel must also be an axis. Crouch’s teaching “translated position of a moving LIDAR system” at para. 45, would additionally motivate one of ordinary skill in the art to choose to express target location with respect to a direction substantially parallel to the travel path for ease of calculations; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 11,
Crouch teaches the invention as claimed and discussed above.

	Crouch further teaches:
The system of claim 9, wherein: the transmitter-receiver assembly is configured to scan the lidar search signal over a plurality of additional search directions and receive a corresponding plurality of additional search return signals produced by reflection of the lidar search signal from the target, ([0008] – “operating the scanning laser ranging system… between a first dimension coarse start angle and a first dimension coarse stop angle and… between a coarse second dimension start angle and a coarse second dimension stop angle”; Search direction corresponds to one direction (i.e. direction of beam at one point in time) within the coarse start and stop angles. Plurality of additional search directions correspond to other directions within the coarse start and stop angles) (lined through limitations correspond to elements not taught by reference)
the control and processing unit is configured to estimate, from the plurality of additional search return signals, the estimated angular location of the target ([0062-63] – “the 3D coordinates may be polar coordinates… or Cartesian coordinates… step 405 includes converting a Cartesian representation of the acquired coarse point cloud data to spherical coordinates relative to the LIDAR ranging system”) and control the transmitter-receiver assembly to adjust the imaging direction of the SA transmission signal based on the (Fig. 3E; Fig. 14; [0064] – “an adaptive scan trajectory is determined for improved scene sampling…;“ [0098] – “coarse input range gated point cloud, represented in spherical coordinates, e.g., in data structure 1100, is used to compute the upper and lower bound in the vertical angular coordinate for each defined horizontal angular coordinate bin”)

Brown teaches:
The system of claim 9, wherein: the transmitter-receiver assembly is configured to scan the lidar search signal over a plurality of additional search directions ([0083] – “Block 408 includes the vehicle transmitting a second electromagnetic radiation signal… via one or more antennas”; [0085] – “angle may be decided based on the target range determined at block 408”) and receive a corresponding plurality of additional search return signals produced by reflection of the lidar search signal from the target, ([0090] – “Block 410 includes the vehicle receiving a second reflected electromagnetic radiation signal”) wherein, at the estimated range of the target, ([0080] – “Block 406 includes determining a target range…  target range may take the form of either one of or a combination of a maximum distance, a minimum distance, a range (between a maximum distance and a minimum distance), and an angle.”) an angular field of illumination of the lidar search signal associated with each additional search direction overlaps at least partly with an angular field of illumination of the lidar search signal associated with the search direction; ([0091] – “Block 412 includes processing the second reflected electromagnetic radiation signal to only have components in associated with the target range.”) and 
the control and processing unit is configured to refine, from the plurality of additional search return signals, the estimated angular location of the target ([0091] – “Block 412 includes processing the second reflected electromagnetic radiation signal to only have components in associated with the target range”; [0097] – “Block 414 includes determining at least one parameter of a target object”; [claim 1] – “determining at least one parameter of a target object based on the processed signal, wherein the at least one parameter comprises at least one of a distance and an angle to the target object”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Brown’s known technique to Crouch’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Crouch teaches a base method of a coarse resolution scan and coarse estimation of target location in order to conduct adaptive scans; (2) Brown teaches a technique of conducting a first stage of transmission / reflection and processing and a second stage of transmission / reflection and processing in order to determine target location; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Crouch para. 46, Brown para. 86) and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
Crouch teaches the invention as claimed and discussed above. 

Crouch further teaches:
The non-transitory computer readable storage medium of claim 18, wherein the computer executable instructions, when executed by the processor, further cause the processor to perform steps of: 
Controlling, in the target detection phase, the transmitter-receiver assembly to scan the lidar search signal over a plurality of additional search directions to produce a corresponding plurality of additional search return signals by reflection of the lidar search signal from the target, ([0008] – “operating the scanning laser ranging system… between a first dimension coarse start angle and a first dimension coarse stop angle and… between a coarse second dimension start angle and a coarse second dimension stop angle”; Search direction corresponds to one direction (i.e. direction of beam at one point in time) within the coarse start and stop angles. Plurality of additional search directions correspond to other directions within the coarse start and stop angles
 estimating, from the plurality of additional search return signals, the estimated angular location of the target; and (Fig. 1A; [0040-42] – “return signal 136a… returned signal 136b)  
controlling, in the SA imaging phase, the transmitter-receiver assembly to adjust the imaging direction of the SA transmission signal ([0069] – “In step 421, commands for the scanning optics based on each adaptive scan pattern corresponding to each range gate is forwarded to the ranging system, or the scanning optics within the system, to operate the scanning laser ranging system to obtain range measurements along the adaptive scan trajectory at the adaptive horizontal angular resolution and at the adaptive vertical angular resolution.”)  based on the (Fig. 3E; Fig. 14; [0064] – “an adaptive scan trajectory is determined for improved scene sampling…;“ [0098] – “coarse input range gated point cloud, represented in spherical coordinates, e.g., in data structure 1100, is used to compute the upper and lower bound in the vertical angular coordinate for each defined horizontal angular coordinate bin”)

Brown teaches:
Controlling, in the target detection phase, (Fig. 4) the transmitter-receiver assembly to scan the lidar search signal over a plurality of additional search directions to produce a corresponding plurality of additional search return signals by reflection of the lidar search signal from the target, ([0083] – “Block 408 includes the vehicle transmitting a second electromagnetic radiation signal… via one or more antennas”; [0085] – “angle may be decided based on the target range determined at block 408”)  wherein, at the estimated range of the target, ([0080] – “Block 406 includes determining a target range…  target range may take the form of either one of or a combination of a maximum distance, a minimum distance, a range (between a maximum distance and a minimum distance), and an angle.”) an angular field of illumination of the lidar search signal associated with each additional search direction overlaps at least partly with an angular field of illumination of the lidar search signal associated with the search direction; ([0091] – “Block 412 includes processing the second reflected electromagnetic radiation signal to only have components in associated with the target range.”)
refining, from the plurality of additional search return signals, the estimated angular location of the target; and ([0091] – “Block 412 includes processing the second reflected electromagnetic radiation signal to only have components in associated with the target range”; [0097] – “Block 414 includes determining at least one parameter of a target object”; [claim 1] – “determining at least one parameter of a target object based on the processed signal, wherein the at least one parameter comprises at least one of a distance and an angle to the target object”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Brown’s known technique to Crouch’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Crouch teaches a base method of a coarse resolution scan and coarse estimation of target location in order to conduct adaptive scans; (2) Brown teaches a technique of conducting a first stage of transmission / reflection and processing and a second stage of transmission / reflection and processing in order to determine target location; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (see Crouch para. 46, Brown para. 86) and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch as applied to claim 1 above and in view of Bergeron (US 20130176167 A1).

Regarding claim 8,
	Crouch teaches the invention as claimed and discussed above.
	
	Crouch does not teach:
The method of claim 1, wherein the platform is a spacecraft and the target is a space object.

Bergeron teaches: 
The method of claim 1, wherein the platform is a spacecraft and the target is a space object. ([0002] – Synthetic Aperture Radar (SAR) imaging systems are widely used in aerial and space reconnaissance. Usually, an aircraft or a spacecraft is provided with a SAR imaging system which transmits radar pulses and collects radar echoes corresponding to the radar pulses reflected by a target area to be imaged.)


Teaching in the prior art would have led one of ordinary skill to use Crouch’s method in a spaceborne system as taught by Bergeron.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings.  See Bergeron [0008] – “the provided methods and systems may be used with… synthetic aperture LIDAR systems”; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch as applied to claim 9 above and in view of Woodward et al (US 20140209798 A1; hereinafter “Woodward”).

Regarding claim 15,
	Crouch teaches the invention as claimed and discussed above.
	Crouch further teaches:
The system of claim 9, further comprising multimode optical fibers configured to transmit the lidar search signal from the light source assembly to the transmitter-receiver assembly ([0046] – “using a fiber delay to closely match the path length and broadcast the reference beam with optics near the detector array, as suggested in Fig. 2A, with or without a path length adjustment”)
single-mode optical fibers configured to transmit the SA transmission signal from the light source assembly to the transmitter-receiver assembly ([0046] – “using a fiber delay to closely match the path length and broadcast the reference beam with optics near the detector array, as suggested in Fig. 2A, with or without a path length adjustment”) 

		Woodward teaches:
The system of claim 9, further comprising multimode optical fibers configured to transmit the search return signal from the transmitter-receiver assembly to the detector assembly, ([0024] – “as light propagates, for example from one or more objects, through an atmosphere, to a multimode detector, which includes a multimode optical fiber;” [0054] – “collecting lens supplies collected light to a fiber-based detection system, using either a single mode or a multi-mode transformation devices of the type described herein”) and 
single- mode optical fibers transmit the SA return signal from the transmitter-receiver assembly to the detector assembly. ([0068] – “In Example 1, a device is used in a collection head for a LIDAR system and the multiple single mode fibers are then interfaced to an array of coherent optical receivers that mix the single mode light with a single mode local oscillator on a detector to measure the light reflected from the target;” [0054] – “collecting lens supplies collected light to a fiber-based detection system, using either a single mode or a multi-mode transformation devices of the type described herein”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Woodward’s known technique to Crouch’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Crouch teaches a base method of adaptive LIDAR scanning; (2) Woodward teaches the use of single and multi-mode optical fibers for light detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with maximized optical collection and mixing efficiency (see Woodward para. 0049); and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch as applied to claim 9 above and in view of Byren (US 20050057654 A1).

Regarding claim 16,
	Crouch teaches the invention as claimed and discussed above.
	
	Crouch does not teach:
The system of claim 9, wherein: the transmitter-receiver assembly comprises a telescope configured to receive the lidar search signal and the SA transmission signal from the light source assembly and comprising a primary mirror and a secondary mirror having a relative orientation to each other; and the control and processing unit is operatively coupled to the telescope and configured to adjust the search direction of the lidar search signal and the imaging direction of the SA transmission signal by controlling the relative orientation between the primary mirror and the secondary mirror. 

Byren teaches: 
The system of claim 9, wherein: the transmitter-receiver assembly comprises a telescope configured to receive the search signal and the SA transmission signal from the light source assembly and comprising a primary mirror and a secondary mirror having a relative orientation to each other; and the control and processing unit is operatively coupled to the telescope and configured to adjust the search direction of the search signal and the imaging direction of the SA transmission signal by controlling the relative orientation between the primary mirror and the secondary mirror. ([0009] – synthetic aperture ladar and the amplitude and phase pattern is stored as a holographic interference pattern or hologram. The system includes one or more mutually coherent lasers used to illuminate the target scene and provide a reference beam for a holography process, a re-imaging telescope which receives the intensity and phase information from the illuminated scene, a back-scan mirror located at the infinity-focus image plane of the re-imaging telescope which compensates the stored holographic pattern for motion of the platform)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Byren’s known technique to Crouch ready for improvement to yield predictable results. Such a finding is proper because (1) Crouch teaches a method for acquiring synthetic aperture images with SAL system; (2) Byren teaches a specific method of holography to compensate for movement of the platform; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable and resulted in a system with improved coherence and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch as applied to claim 9 above and in view of Li (CN108020824B).

Regarding claim 17,
Crouch teaches the invention as claimed and discussed above.

Crouch further teaches:
The system of claim 9, wherein the detector assembly comprises (lined through limitation corresponds to element not taught by reference) an optical heterodyne detector configured to detect the SA return signal. (Fig. 2; [0046] – “reference signal 207 with a much smaller amount of energy that is nonetheless enough to produce good heterodyne or homodyne interference with the returned light 291 scattered from a target… reference signal 207b is optically mixed with the return signal 291 at one or more optical mixers 232”)

Li teaches:
The system of claim 9, wherein the detector assembly comprises a photon counting detector configured to detect the search return signal ([0016] – photodetector) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Li’s known technique to Crouch’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Crouch teaches a method for acquiring synthetic aperture images; (2) Li teaches a specific technique of synthetic aperture signal coherence maintenance based on local oscillator digital delay; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (Li teaches teaches at Para. 0002 that Synthetic Aperture Ladar (SAL) is an application form of Synthetic Aperture Radar (SAR) in the laser frequency band) and resulted in a system with improved coherence and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/Examiner, Art Unit 3648  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648